Citation Nr: 1725292	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  11-09 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for constipation.

2.  Entitlement to service connection for avoidant personality disorder.

3.  Entitlement to a disability rating in excess of 10 percent for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to August 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 


FINDINGS OF FACT

1.  Service connection for constipation was denied in an unappealed November 1996 rating decision.

2.  Evidence received since the November 1996 rating decision is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's avoidant personality disorder is not a disability for VA compensation purposes.

4.  The Veteran's knee disabilities have not functionally limited the flexion in either knee to 45 degrees or less or extension in either knee to 10 degrees or more; and ankylosis, recurrent subluxation, lateral instability, an impairment of the tibia or fibula, and genu recurvatum have not been shown; and the Veteran's meniscus problems have not been found to be related to her service connected bilateral knee disabilities.


CONCLUSIONS OF LAW

1.  The November 1996 rating decision that denied service connection for constipation is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for constipation have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for avoidant personality disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 4.14 (2016).

4.  The criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256-5263 (2016).

5.  The criteria for a disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256-5263 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Constipation

At issue is whether the Veteran has submitted new and material evidence to reopen a previously denied claim of entitlement to service connection for constipation.  As explained below, new and material evidence sufficient to reopen the claim has not been submitted.

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The RO originally denied the Veteran service connection for constipation in November 1996.  The decision became final after the Veteran failed to submit additional evidence or file a notice of disagreement within one year of notification of the decision.  The Veteran subsequently filed a claim to reopen the issue, and, in June 2010, the RO found that the Veteran had not submitted new and material evidence.  The Veteran appealed.

The evidence contained within the record at the time of the 1996 rating decision included the Veteran's service treatment records and an October 1996 VA examination.  The Veteran's service treatment records contained the following evidence.  The Veteran reported chronic constipation as early as December 1986; noting that she manifested constipation all her life.  The Veteran's service treatment records also indicated that the Veteran underwent a barium enema in January 1987; which was normal.  The Veteran's service treatment records indicated that the Veteran underwent a flexible sigmoidoscopy in January 1993 which was normal.  The Veteran's service treatment records noted a possible etiology of dehydration, and that the Veteran used laxatives for relief.  The Veteran underwent a VA examination in October 1996 which diagnosed her with chronic constipation secondary to depression.  
In the November 1996 rating decision, the RO denied the Veteran's claim, because constipation is not a condition that could be granted service connection without a diagnosis of an underlying chronic digestive disorder with ascertainable etiology; and the evidence of record did not establish a chronic digestive disorder.  

Since the November 1996 rating decision, the Veteran has submitted written statements, oral testimony, and private treatment records.  Additionally VA treatment records have also been submitted since the November 1996 rating decision.  

The Veteran testified at a personal hearing before the Board in September 2016 that she was first treated for constipation during basic training, and that she continued to experience constipation to this day.  The Veteran further testified that she had undergone additional testing including a balloon test, but that health providers had failed to diagnose any chronic disability; and they had been simply treating her constipation as a symptom.  See Transcript, pp. 3-11.  The Veteran has also submitting statements acknowledging that while she had experienced constipation since service, she had not been diagnosed with a chronic digestive disorder.

The Board notes that the Veteran's reports that she continues to experience constipation is corroborated by treatment records that have been submitted into the record since the November 1996 rating decision.  Of particular note are the treatment records submitted from June to July 2008.  In June 2008, the Veteran received a specialty referral to gastroenterology.  In July 2008, the Veteran had been treated in the emergency room at Jennie Stuart Hospital because of an impaction.  The referenced record has been previously considered which noted the Veteran's report of not having had a bowel movement for 2 weeks, and having taken 15 laxatives and had 1 enema prior to arrival at the emergency room.  The physical exam noted bowel sounds were present in all 4 quadrants.  The bowel X-ray noted the gas and soft tissue shadows were within normal limits.  No acute localizing signs were seen.  During the emergency room visit, a bowel movement was reported with relief.  The assessment was shown as constipation.  Nevertheless, these treatment records, nor do any other treatment records submitted since November 1996, indicate that the Veteran has been diagnosed with an underlying chronic digestive disorder.  The emergency room visit appeared to address an acute medical situation that resolved while at the hospital.

The evidence submitted since the November 1996 rating decision is not sufficient to reopen the Veteran's claim.  The evidence taken into consideration during the November 1996 rating decision contained medical evidence and lay evidence that the Veteran was manifesting constipation, but the evidence did not link the symptom of constipation to an underlying diagnosis of a chronic digestive disorder.  The evidence submitted since the November 1996 rating decision also contains medical and lay evidence indicating that the Veteran continues to experience constipation, but, unfortunately, it does not contain a diagnosis of an underlying digestive disorder.  Thus  - although the evidence submitted since the November 1996 rating decision was not previously considered by VA - the evidence is ultimately cumulative of facts that were previously in evidence at the time of the November 1996 rating decision and does not rebut any material finding of fact of the November 1996 rating decision.  As such, the evidence submitted since the November 1996 rating decision is not new and material and do not give rise to a substantial likelihood of substantiating the Veteran's claim, and the Veteran's claim to reopen a claim for service connection for constipation is denied.

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since 1996 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Avoidant Personality Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 11131.  Congenital or developmental defects, including personality disorders, are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. §  3.303 (c).

The Veteran contends that she has a personality disorder that developed during or as a result of her active service.  However, while a character or personality disorder may be a psychiatric disorder, it is not a disability for which service connection may be granted.  See 38 C.F.R. §  3.303 (c) ("personality disorders . . . are not diseases or injuries within the meaning of applicable legislation"); 38 C.F.R. §§ 4.9, 4.127 ("personality disorders are not diseases or injuries for compensation purposes").  See also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (a personality disorder is an exclusion in § 3.303(c) and are excluded as noncompensable); Winn v. Brown, 8 Vet. App. 510, 516   (1996) ("A personality disorder, therefore, is not the type of disease-or injury-related defect to which the presumption of soundness can apply.").

The Board acknowledges that disability resulting from a psychiatric disorder that is superimposed upon a personality disorder may be service connected. 38 C.F.R. § 4.27.  However, here, the Veteran is already service connected for an acquired psychiatric disability, and rated at 100 percent.  In assigning this rating, VA has taken into consideration the presence and severity of all of the Veteran's psychiatric symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The practice of assigning multiple disability ratings for the same disability under various diagnoses, also known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  As such, the Veteran cannot be granted a separate disability rating for a second psychiatric disorder without identifying separate symptomology that is distinct from the manifestations of her original service-connected acquired psychiatric disorder, and the Veteran has not alleged that such separate symptoms exist.  See Transcript, pp. 13-16.  Additionally, an August 2013 VA examination indicated that it was not possible to differentiate what portion of the Veteran's symptoms were attributable to which diagnosis due to the crossover symptoms of the Veteran's various diagnoses.  Therefore as a matter of law, service connection for avoidant personality disorder is denied.





Knees

The Veteran is seeking an increased rating for her bilateral knee disabilities.  The weight of the evidence indicates that the Veteran does not meet the criteria for an increased disability rating.

The Veteran first filed for service connection for an a bilateral knee disorder in September 1996, and, in November 1996, the RO granted service connection and assigned a single disability rating of 10 percent effective the day after separation from service.  The Veteran filed for an increased disability rating on November 30, 2009, and, in June 2010, the RO assigned two separate 10 percent disability ratings (one for each knee) effective the date the claim was received.  The Veteran appealed.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's knee disabilities are evaluated pursuant to the diagnostic codes applicable to degenerative arthritis, the knee, and the leg; which are Diagnostic Codes 5003, & 5256 - 5263.  See 38 C.F.R. § 4.71a.  The Board notes that Diagnostic Codes 5256 (ankylosis of the knee), 5257 (recurrent subluxation or lateral instability), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are not raised by the record, because, the Veteran has consistently demonstrated nearly full range of motion in her knees and has not been diagnosed with a nonunion or malunion of her tibia and fibula, recurrent subluxation, lateral instability, or genu recurvatum.  The Veteran did undergo meniscus surgery during the period on appeal, but Diagnostic Codes 5258 (dislocated semilunar cartilage) and 5259 (removal of semilunar cartilage) are not raised by the record; because a March 2016 VA opinion indicates that the Veteran's meniscus condition was not related to her service-connected bilateral knee condition.  This conclusion was not challenged by the Veteran.  It was explained to her at her hearing and she was informed that she could raise the issue with her private doctors, but no additional medical evidence has been received since that time.  Finally, Diagnostic Code 5003 (limitation of motion) is not raised by the record, because the Veteran has already been granted two separate 10 percent disability ratings for her knees based on limitation of motion; resulting in a combined disability rating of 20 percent for her knees.  The maximum disability rating under Diagnostic Code 5003 is 20 percent, and, therefore, it does not provide an adequate basis for an increased disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5256 5257, 5258, 5259, 5262, & 5263.

Under Diagnostic Code 5260, a disability rating of 10 percent is assigned when forward flexion is limited to 45 degrees, and a 20 percent disability rating is assigned when forward flexion is limited to 30 degrees.  Finally, a disability rating of 30 percent is assigned when forward flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 10 percent disability rating is assigned when extension is limited to 10 degrees, and a 20 percent disability rating is assigned when extension is limited to 15 degrees.  A 30 percent disability rating is assigned when extension is limited to 20 degrees, and a 40 percent disability rating is assigned when extension is limited to 30 degrees.  Finally, a 50 percent disability rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Treatment records throughout the period on appeal show reports of knee symptoms including: pain on movement, stiffness, and joint tenderness.  The Veteran has also made written statements throughout the period on appeal reporting similar symptoms.

In a February 2010 written statement, the Veteran's acquaintance indicated she observed the Veteran's knees swell enough to prevent exercising, bending, and walking with ease.  The Veteran's acquaintance indicated that the Veteran had been treated with cortisone injections.

X-rays in February 2010 were interpreted as showing normal knees bilaterally.

The Veteran underwent a VA examination in February 2010, at which she reported beginning to experience pain in 1993 during a period of time where she would exercise in a gym every day.  The Veteran further claimed that she experienced pain, on and off, ever since, and that in the previous five years (since approximately February 2005) the pain had increased in severity.  The Veteran also reported that cortisone shots provided some temporary relief.  The examiner noted that the course of the Veteran's disability was progressively worse since onset.  The examiner observed the Veteran's knee pain, but did not find stability, dislocation, subluxation, ankylosis, or effusions in either knee.  The examiner indicated that the Veteran was able to stand for 15 to 30 minutes and walk one quarter of a mile. On range of motion testing, the Veteran demonstrated flexion to 100 degrees bilaterally and normal extension bilaterally.  The examiner noted objective evidence of pain on repetitive of motion, but there were no additional limitations after three repetitions of range of motion testing.  The examiner indicated that the Veteran's knees had moderate effects on the following daily activities: chores, shopping, exercise, recreation, traveling, and driving.

The Veteran sought treatment at a private facility in August 2010.  The Veteran reported chronic pain with a pain level of seven on a scale of 10.  The physician did not observe effusion but did note a pop with straightening and flexing of the left knee.  The Veteran could squat, but she indicated that it was very painful getting back to a standing position.  The Veteran was diagnosed with chronic knee pain.  

In a January 2011 statement, the Veteran reported that she experienced chronic daily knee pain; some days worse than others.  The Veteran further indicated that her knee would catch or lock while she was walking.  

In an April 2011 VA Form 9, the Veteran reported that she had arthritis in both knees, and that as a result she was treated with cortisone shots.  The Veteran further stated that she had undergone ultrasounds and X-rays of her knees, and that an X-ray indicated a narrowing of the spaces in both knee.

The Veteran underwent a VA examination in April 2013 at which she reported the onset of bilateral knee pain in the military that had worsened over time.  The Veteran denied painful flare-ups.  The Veteran's flexion was measured to 90 degrees bilaterally, and extension was normal bilaterally.  The examiner noted that repetitive range of motion testing did not result in additional loss of range of motion.  The examiner noted the following additional functional loss: less movement than normal; pain on movement; interference with sitting, standing, and weight-bearing; and crepitus.  Stability testing was normal, and the Veteran was not diagnosed with patellar subluxation or dislocation.

A September 2013 magnetic resonance imaging (MRI) showed a medial meniscal tear with mild joint effusion as well as mild bicompartmental osteoarthritis.

The Veteran underwent arthroscopy of the right knee in October 2013.

The Veteran submitted a written statement in April 2014.  The Veteran reported that her right knee gave her problems throughout her period of service, and that she was diagnosed with a meniscal condition after undergoing an MRI.  The Veteran reported that she underwent knee surgery, and that, as a result, she had to undergo physical therapy.

The Veteran underwent another VA examination in August 2014.  The Veteran reported that she developed pain in her knees increasing in severity over the years until she underwent knee surgery in 2013.  The Veteran's flexion was measured to 125 degrees bilaterally with objective evidence of pain beginning at 90 degrees with normal extension.  The Veteran was able to perform three repetitions of range of motion testing without additional loss of range of motion.  The examiner noted the following additional functional loss: less movement than normal and pain on movement.  The examiner noted crepitation bilaterally.  Stability testing was normal, and there was no diagnosis of subluxation or dislocation.  The examiner also noted that there were no residual signs or symptoms due to her right knee surgery.

The Veteran underwent a VA examination in January 2016.  The Veteran reported knee pain with overuse and bending.  The Veteran further indicated that the pain increased with overuse and changes in the weather.  The Veteran's flexion was to 105 degrees in the right knee and to 120 degrees in the left knee.  Pain began at approximately 90 degrees in both knees.  The Veteran's extension was normal bilaterally.  The examiner noted objective evidence of crepitus.  The examiner indicated that repetitive range of motion testing resulted in additional functional loss due to pain, but the Veteran's range of motion was not reduced.  The examiner also noted that the Veteran's knees caused interference with sitting and standing.  The Veteran reported that she could not stand or walk for long periods of times.  The Veteran was not diagnosed with ankylosis or an impairment of the tibia or fibula, and stability testing was normal.  The Veteran denied using any assistive devices.

The Veteran was provided a VA medical opinion in March 2016.  The examiner opined that the Veteran's right knee meniscal condition was less likely than not related to her period of service.  She explained that a torn meniscus is etiologically the result of injury involving twisting the knee with a planted foot, regardless of presence of PFS or Arthritis.  Moreover, the examiner explained that current literature did not establish patellofemoral syndrome as a risk factor for meniscal degeneration or meniscal injury.

The Veteran testified at a Board hearing in September 2016 that she sought treatment for her knees, and that this led to knee surgery for a meniscus condition in 2013.  The Veteran also indicated that her knee condition was treated with steroid shots.  According to the Veteran, her current knee symptoms included pain upon flexing and extending her knee, popping, and swelling.  The Veteran denied using assistive devices.  See Transcript, pp. 16-23.

The weight of the evidence indicates that the Veteran is not entitled to disability ratings in excess of 10 percent for either knee disability.  As noted above, the Veteran's knees are each rated at 10 percent based on painful range of motion.  However, the Veteran has not actually shown that her range of motion is functionally limited to a degree that would warrant a compensable rating in either knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Throughout the period on appeal, the Veteran's flexion - although limited due to her knee disabilities - was measured to be in excess of 90 degrees without pain, and her extension was consistently determined to normal.  Therefore, the Veteran is not entitled to an increased disability rating due to limited flexion and extension.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.  Here, the Veteran's knees are both painful, but the pain has not been shown to functionally limit the range of motion to such a degree as to warrant a higher rating based on either flexion or extension.

The Board notes that the range of motion in the Veteran's knees was functionally limited by factors including pain on movement; interference with sitting, standing, and weight-bearing; and crepitus.  Nevertheless, the Veteran was consistently able to perform repetitive range of motion testing without additional loss of range of motion, and her additional functional losses were not shown to be so limiting as to warrant a separate compensable rating for either limitation of flexion or limitation of extension.  Simply put, at the March 2016 VA examination, the examiner noted that while the Veteran was functionally limited by factors such as pain, and weakness, she nevertheless demonstrated range of motion from 0-120 degrees.  Moreover, repetitive motion did not further limit the range of motion, and range of motion was demonstrated to full extension and to approximately 90 degrees of flexion before the onset of pain.  
 
Likewise, stability testing has consistently been found to be normal throughout the course of the appeal.  While the Veteran has reported locking, this is a symptom attributable to meniscus problems.  See Diagnostic Code 5258.  Unfortunately, the examiner explained why the Veteran's meniscus problem was not the result of her service connected knee disabilities.
 
Here, the weight of the probative evidence of record simply fails to demonstrate an adequate basis for an increased disability rating for either knee.  As such, entitlement to an increased disability rating for a bilateral knee disorder is denied.


ORDER

New and material evidence having been not received the Veteran's claim to reopen a claim for service connection for constipation is denied.

Service connection for avoidant personality disorder is denied.

A disability rating in excess of 10 percent for a right knee disorder is denied.

A disability rating in excess of 10 percent for a left knee disorder is denied.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


